UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7385


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LINWOOD BATTS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:07-cr-00064-FL-1)


Submitted:   December 13, 2012            Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linwood Batts, Jr., Appellant Pro Se. Jennifer P. May-Parker,
Ethan A. Ontjes, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Linwood Batts, Jr., appeals the district court’s order

denying for lack of jurisdiction his motion seeking an extension

of time to file a motion under 28 U.S.C.A. § 2255 (West Supp.

2012).     On appeal, we confine our review to the issues raised in

the appellant’s brief.        See 4th Cir. R. 34(b).            Because Batts’

informal brief does not challenge the basis for the district

court’s disposition, Batts has forfeited appellate review of the

court’s    order.      Accordingly,   we    affirm   the   district      court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented     in   the   materials

before this     court   and   argument     would   not   aid    the   decisional

process.

                                                                        AFFIRMED




                                      2